Exhibit 10.3
 
Security Research Associates, Inc.


 
November 23, 2009


Brian Ross
CEO
Accelerize New Media, Inc.
12121 Wilshire Blvd.,  Suite 322
Los Angeles, CA 90025


Dear Mr. Ross:


           We are pleased to confirm the terms under which Security Research
Associates, Inc. (“SRA”) is engaged by Accelerize New Media, Inc. (OTCBB:
ACLZ.OB) (the “Company”) as non-exclusive placement agent on a “best-efforts”
basis in connection with a proposed private placement of securities to be issued
by the Company in accordance with the proposed terms set forth in the Term Sheet
attached hereto as Annex A (the “Financing”).  Unless otherwise terminated in
accordance with the terms of this Agreement, the term of this letter agreement
(“Agreement”) shall commence on the date first written above and extend through
February 28, 2010.  In the event a placement occurs in which the Company accepts
funds from sources other than SRA, the Company agrees to allocate a minimum of
one million dollars ($1,000,000) to the said SRA Investors to participate in the
financing.


           During the term of this Agreement, and upon your written request, we
will provide you with assistance in connection with the Financing, which may
include performing valuation analyses and assisting you in negotiating the
financial aspects of the transaction.  During the term of this Agreement, we
will also identify and contact potential investors and review the Term Sheet,
the Subscription Agreement and Investor Questionnaire, the Common Stock Purchase
Warrant and other documents related to the Financing, which are prepared by the
Company.


In the event the Financing is consummated, the Company agrees to pay to SRA a
transaction fee (the “Transaction Fee”) consisting of (i) eight percent (8%) of
the gross proceeds from the Financing received by the Company from investors
initially introduced to the Company by SRA (the “SRA Investors”), and (ii) five
(5) year warrants to acquire a number of shares of the Company’s Common Stock
equal to eight percent (8%) of the gross proceeds from the Financing received by
the Company from SRA Investors, divided by the effective price per share of the
Company's Common Stock (on an as-if converted basis in the event of a
convertible security) (the “SRA Warrants”).


Upon execution of this agreement, the Company will pay to SRA a non-refundable
upfront retainer of $5,000, which will be applied against any future Transaction
Fee.
 
If the Company, in lieu of or in addition to a Financing, enters into a
transaction, during the term of this Agreement or within twelve (12) months of
the termination of this Agreement, pursuant to which the Company sells or
licenses to SRA Investors any of the Company’s divisions, business segments or
material assets, (“Asset Sale”) the Company will, pay to SRA an Asset Sale Fee
equal to three percent (3.0%) of the value attributable to the deal as
reasonably determined using traditional methods of valuation (the “Acquisition
Price”). The Asset Sale Fee shall be paid upon consummation of the Asset Sale.
 
 
Security Research Associates, Inc.
80 East Sir Francis Drake Blvd., Suite 3F, Larkspur, CA  94939 / Phone:
415-925-0346 / Fax: 415-925-0264
      SRA-Accelerize Engagement Letter-Redline.doc CONFIDENTIAL Page 1 of 8

 

--------------------------------------------------------------------------------


Security Research Associates, Inc.
 
 
If the Company, due to a change of control (merger or buy out of more than fifty
percent (50%) of the total issued and outstanding shares of the Company on an
as-converted basis), elects not to consummate any transaction with SRA Investors
during the term of this agreement, the Company shall pay a total amount of
twenty thousand dollars ($20,000) as break up fee to SRA upon consummation of
the change of control transaction.
 
The SRA Warrants issued by the Company pursuant to this Agreement will have an
exercise price which will be the same as the price of such warrants issued to
the SRA Investors in the Financing or, if the SRA Investors receive a
convertible security, the lowest common stock conversion price of such
security.  If SRA Investors do not receive warrants or a convertible security,
the exercise price of the SRA Warrants shall be the fair market value of one
share of the Company’s common stock on the day the transaction causing the SRA
Warrants to be issued is consummated. SRA Warrants issued pursuant to this
Agreement shall have piggyback registration rights, will include customary
adjustments in the event of stock dividends and/or stock splits,
reclassifications, reorganizations and/or business combinations involving the
Company, will have a “cashless exercise” provision and, in the event SRA
Investors receive warrants, will contain such additional rights as are contained
in the warrants issued to the SRA Investors.
 
The Company agrees to provide all information and documents reasonably required
to permit the SRA Investors to make an informed investment decision with respect
to an investment in the Company. Such information and documents shall be
provided at the cost of the Company.
 
The Company also agrees to reimburse SRA periodically, upon request, or upon
termination of our services pursuant to this Agreement, for our expenses
incurred in connection with our financial advisory services and the Financing,
including fees and expenses of legal counsel, travel expenses and printing. All
such non-accountable fees and expenses shall not exceed a combined aggregate
amount of ten thousand dollars ($10,000).  SRA must obtain written approval from
Company for any individual non-accountable fees or expenses exceeding $2000 in
one or a series of transactions or expenses.
 
Please note that any written or oral opinion or advice provided by SRA in
connection with our engagement is exclusively for the information of the Board
of Directors and senior management of the Company, and may not be disclosed to
any third party (other than the Company’s legal, accounting or other advisors,
who shall have been instructed with respect to the confidentiality of such
advice) or circulated or referred to publicly without our prior written consent,
except as to the extent required by law, judicial or administrative process or
regulatory demand.


Each of the Company or SRA shall be entitled to terminate this Agreement for any
reason upon a thirty (30) days prior written notice to the other party at the
address set forth for such party on the signature page hereof.  In the event of
the termination of this Agreement, SRA shall be entitled to be paid its expenses
subject to the terms and up to the maximum amount described above.  The
confidentiality provisions of this Agreement shall be unaffected by the
termination of this Agreement.  The Company shall not be obligated to reimburse
any expenses incurred by SRA or its advisors with respect to activities
undertaken after notification of termination is given.  In the event this
Agreement is terminated and prior to the expiration of twelve (12) months from
the date of such termination, an agreement is entered into by the Company with
respect to any transaction contemplated by this Agreement with investors
initially introduced to the Company by SRA (the “Introduced Parties”), SRA will
be entitled to the Transaction Fee set forth above.  Upon the termination or
expiration of this Agreement, SRA shall provide the Company with a list of
Introduced Parties with respect to the Financing.
 
 
Security Research Associates, Inc.
80 East Sir Francis Drake Blvd., Suite 3F, Larkspur, CA  94939 / Phone:
415-925-0346 / Fax: 415-925-0264
      SRA-Accelerize Engagement Letter-Redline.doc CONFIDENTIAL Page 2 of 8

 
 
 

--------------------------------------------------------------------------------

 
Security Research Associates, Inc.
 
 
           SRA is an independent contractor and placement agent of the Company.
SRA will not have any right or authority to bind the Company or otherwise create
any obligations of any kind on behalf of the Company and will make no
representation to any third party to the contrary.
 
The Company and SRA each agree to keep confidential and not disclose to any
third party any confidential information of the other party, and to use such
confidential information only in connection with the engagement hereunder;
provided, however, the foregoing will not prohibit disclosures (i) to the
parties’ employees, agents, representatives, and others to the extent necessary
to enable the Company or SRA to perform its responsibilities under this
Agreement, (ii) to the extent required by law, judicial or administrative
process or regulatory demand, or (iii) with respect to matters which become
public other than by the actions of the disclosing party hereunder. The
confidentiality provisions of this Agreement shall survive the termination of
this Agreement for a period of five (5) years.


           Each of the Company and SRA hereby agrees, warrants and represents to
conduct the Financing in a manner intended to qualify for the exemption from the
registration requirements of the Securities Act of 1933, as amended (the “Act”),
provided by Section 4(2) of the Act.  Each of the Company and SRA hereby agrees,
warrants and represents to limit offers to sell, and solicitations of offers to
buy, securities of the Company in connection with the Financing to persons
reasonably believed by it to be “qualified institutional buyers” as such term is
defined in Rule 144A under the Act and “accredited investors” as such term is
defined in Rule 501(a) of Regulation D promulgated under the Act.  SRA
represents and warrants that it is a registered broker/dealer and understands
that the availability of a securities law exemption for the Financing may depend
on such status.  Accordingly, SRA hereby indemnifies and holds harmless the
Company and its affiliates, controlling persons, directors, officers,
representatives and agents against any and all losses, claims, damages or
liabilities (including, without limitation, reasonable attorneys fees and
expenses) to which the Company and such persons may become subject arising out
of or in connection with SRA’s failure to be so registered or any breach of
warranties or representations made by SRA in this Agreement.


           Each of the Company and SRA hereby agrees warrants and represents
that any offers made in connection with the Financing will be made only to
prospective purchasers on an individual basis and that no form of general
solicitation or general advertising (within the meaning of Rule 502 under the
Act) will be used in connection with the Financing.  Each of the Company and SRA
hereby agrees, warrants and represents to conduct the Financing in a manner
intended to comply with the registration or qualification requirements, or
available exemptions there from, under applicable state “blue sky” laws and
applicable securities laws of other jurisdictions.


           The Company may decline to consummate the Financing with any
prospective purchaser introduced by SRA or otherwise, in the Company’s sole and
absolute discretion.


The Company agrees to:


 
(a)
Indemnify and hold SRA harmless against any and all losses, claims, damages or
liabilities to which SRA may become subject arising out of or in connection with
any breach of any warranties or representations made by the Company pursuant to
this Agreement, unless such losses, claims, damages or liabilities are finally
judicially determined to have resulted directly from the gross negligence or
willful misconduct of SRA; and

 
 
Security Research Associates, Inc.
80 East Sir Francis Drake Blvd., Suite 3F, Larkspur, CA  94939 / Phone:
415-925-0346 / Fax: 415-925-0264
      SRA-Accelerize Engagement Letter-Redline.doc CONFIDENTIAL Page 3 of 8

 
 
 

--------------------------------------------------------------------------------

 
Security Research Associates, Inc.
 
 
(b)
Reimburse SRA periodically for reasonable legal fees or other reasonable
expenses incurred by SRA in connection with investigating, preparing to defend
or defending, or providing evidence in or preparing to serve or serving as a
witness with respect to, any lawsuits, investigations, claims or other
proceedings arising in any manner out of or in connection with any breach of any
warranties or representations made by the Company pursuant to this Agreement
(including, without limitation, in connection with the enforcement of this
Agreement and the indemnification obligations set forth herein); it being
understood however that the Company shall have no obligation to reimburse SRA
for any such expenses and SRA shall immediately repay any such reimbursements by
the Company in the event any losses, claims, damages or liabilities are finally
judicially determined to have resulted directly from the gross negligence and
willful misconduct of SRA.

 
The Company agrees that the indemnification and reimbursement commitments set
forth in this Agreement shall apply whether or not SRA is a formal party to any
lawsuits, arbitrations, claims or other proceedings and that such commitments
shall extend upon the terms set forth in this paragraph to any controlling
person, affiliate, director, officer, employee or agent of SRA (each, with SRA,
an “Indemnified Person”).  In the event an Indemnified Person is made a formal
party to a lawsuit, claim or other proceeding arising out of or in connection
with any of the services rendered by SRA pursuant to this Agreement, and the
Company takes over the defense of such action for an Indemnified Person, the
Company further agrees that it will not, without such Indemnified Person’s prior
written consent, which consent shall not be unreasonably withheld, enter into
any settlement of a lawsuit, claim or other proceeding arising out of or in
connection with the Financing unless such settlement includes an express and
unconditional release from the party bringing the lawsuit, claim or other
proceeding of all Indemnified Persons.  With respect to the immediately
preceding sentence, in the event an Indemnified Person reasonably withholds
their consent to a settlement, the Indemnified Person shall be responsible for
all subsequent costs and expenses arising out of the defense of the Indemnified
Person.
 
The Company further agrees that the Indemnified Persons are entitled to retain
separate counsel of their selection in connection with any of the matters in
respect of which indemnification, reimbursement or contribution may be sought
under this Agreement, provided that, in connection with any one action or
proceeding, the Company shall not be responsible for the fees and expenses of
more than one separate law firm or individual attorney in any one jurisdiction
for all Indemnified Persons.
 
This Agreement and any claim or dispute of any kind or nature whatsoever arising
out of or in any way relating to this Agreement, directly or indirectly, shall
be governed by and construed in accordance with the laws of California
applicable to contracts executed and to be wholly performed therein without
giving effect to its conflicts of laws, principles or rules.  The Company and
SRA agree that any claim or dispute arising out of this Agreement shall be
resolved in an arbitration conducted in San Francisco, California pursuant to
the rules of the Financial Industry Regulatory Authority.
 
This Agreement, together with Annex A hereto, contains the entire agreement
between SRA and the Company with respect to the subject matter of this
Agreement, and supersedes any prior understanding or agreement.  The Company and
SRA each acknowledge that no representations, inducements, promises or
agreements (oral or written), have been made by the Company or SRA, or anyone
acting on behalf of the Company or SRA, which are not contained in this
Agreement, and any prior agreements, promises, negotiations, or representations
with respect to the subject matter of this Agreement (whether written or oral),
not expressly set forth in this Agreement, are of no force or effect.  This
Agreement may be amended or modified only by writing signed by the parties
hereto.
 
 
Security Research Associates, Inc.
80 East Sir Francis Drake Blvd., Suite 3F, Larkspur, CA  94939 / Phone:
415-925-0346 / Fax: 415-925-0264
      SRA-Accelerize Engagement Letter-Redline.doc CONFIDENTIAL Page 4 of 8

 
 
 

--------------------------------------------------------------------------------

 
Security Research Associates, Inc.

           Please confirm that the foregoing is in accordance with your
understanding by signing and returning to us the enclosed copy of this
Agreement, which shall become a binding agreement upon our receipt. We are
delighted to accept this engagement and look forward to working with you on this
assignment.


Very truly yours,




Brian G. Swift, Chairman and CEO


Agreement Confirmed by:
 
Security Research Associates, Inc.
80 E. Sir Francis Drake Boulevard, Suite 3F
Larkspur, CA 94939 
   
Accelerize New Media, Inc.
12121 Wilshire Blvd.,  Suite 322
Los Angeles, CA 90025
           
/s/ Brian G. Swift
   
/s/ Brian Ross
 
Brian G. Swift
Chairman and
CEO                                                                                
Date: November 23, 2009 
   
Brian Ross
Chief Executive Officer
Date: November 23, 2009
 

 
                                                               
 
Security Research Associates, Inc.
80 East Sir Francis Drake Blvd., Suite 3F, Larkspur, CA  94939 / Phone:
415-925-0346 / Fax: 415-925-0264
      SRA-Accelerize Engagement Letter-Redline.doc CONFIDENTIAL Page 5 of 8

 
 
 

--------------------------------------------------------------------------------

 
Security Research Associates, Inc.
 
Annex A
CONFIDENTIAL
Term Sheet for Private Placement of Accelerize New Media, Inc. Securities





CONFIDENTIAL TERM SHEET


Accelerize New Media, Inc.


(OTCBB: ACLZ.OB)


November 20, 2009


[$2,000,000] of Common Stock and Warrants



    Issuer: Accelerize New Media, Inc. (the “Company”), a Delaware Corporation
(OTCBB: ACLZ.OB). The Company’s Common Stock is currently quoted on the OTC
Bulletin Board under the symbol “ACLZ.OB”. The closing price of the Company’s
Common Stock (the “Common Stock”) on November 20, 2009 was [$0.73] per share.  
  Capitalization: The Company’s authorized capital stock consists of 100,000,000
shares of common stock, par value $0.001 per share and 2,000,000 shares of blank
check preferred stock, par value $0.001 per share, of which 54,000 shares have
been designated Series A Convertible Preferred Stock (the “Series A Preferred”)
and 144,000 shares have been designated Series B Convertible Preferred Stock
(the “Series B Preferred”). As of November 11, 2009 the Company had an aggregate
of 28,737,607 shares of Common Stock issued and outstanding, 54,000 shares of
Series A Preferred issued and outstanding, and 118,875 shares of Series B
Preferred issued
and outstanding.
    Purchasers: Financial institutions and other “accredited investors”.    
Offering: [twelve thousand (12,000)] units (the “Units”), each consisting of
[two hundred and fifty (250)] shares of Common Stock, par value $0.001 per share
(the “Common Stock”) and a 3-year warrant (the “Warrant”) to purchase up to [two
hundred and fifty (250)] shares of Common Stock with an exercise price of
[$0.65] per share. The Company will have the right, in its sole discretion, to
close the offering at a lower or higher number of Units in the event that the
offering is undersubscribed or oversubscribed, respectively.     Price Per Unit:
[$100.00] per Unit.     Minimum Subscription: [one thousand (1000) Units.]    
Registration Rights: None     Warrant Exercise Price: [$0.65] per share.    

 
 
Security Research Associates, Inc.
80 East Sir Francis Drake Blvd., Suite 3F, Larkspur, CA  94939 / Phone:
415-925-0346 / Fax: 415-925-0264
      SRA-Accelerize Engagement Letter-Redline.doc CONFIDENTIAL Page 6 of 8

 
 
 

--------------------------------------------------------------------------------

 
Security Research Associates, Inc.
 
 

Additional Warrant Terms: For every [two hundred and fifty (250)] shares of
Common Stock issued to a Purchaser in this offering, the Purchaser will receive
a Warrant to purchase up to an additional [two hundred and fifty (250)] shares
of Common Stock exercisable at a purchase price of $0.65 per share, for a period
of three (3) years from the Closing Date. The Warrants will have standard
anti-dilution provisions.       The Company reserves the right to call the
Warrants, at a redemption price of $.001 per Warrant, commencing on the first
trading day after the Common Stock of the Company has traded for ten (10)
consecutive trading days at an average closing price at or exceeding [$1.25] per
share. Warrant holders will have ten (10) days from the date of such notice to
exercise the Warrants, and in the event the Warrants are not exercised, the
Company may cancel them, and holders will receive payment of $0.001 per Warrant.
In the case holders failed to exercise the Warrants within the said 10-day
period, the Company will also have the right to assign the right to exercise the
Warrant to another person whether or not such person is an existing shareholder
of the Company.  Holders will not receive any proceeds in the event such other
person exercises the Warrant.     Proceeds: Assuming [twelve thousand (12,000)]
Units are sold, the net proceeds to be received by the Company from the sale of
the Units will be [one million two hundred thousand dollars ($1,200,000)] less
offering expenses and finder fees. In addition, the Company may receive an
additional amount of [one million six hundred and twenty-five thousand dollars
($1,625,000)] from the exercise of the Warrants.     Signing and Closing Date:
Signing of definitive purchase agreements by the Company and the respective
Purchasers, and closings with respect thereto is expected to take place between
December, 2009 and February, 2010.  The final Closing will take place no later
than March 15, 2010 or such other date as the Company may determine (the
“Closing Date”).     Payment: The price of [$100.00] per Unit will be payable in
full by each Purchaser upon signing the respective Purchase Agreement.     Use
of Proceeds: Net proceeds will be used for research and development, marketing,
working capital and general corporate purposes.    
Type of Offering:
The shares of Common Stock offered herein, and the shares of Common Stock
underlying the Warrants (collectively, the “Securities”) are being offered for
sale directly by the Company to the Purchasers.  The Securities are being
offered for sale on a private placement basis to the Purchasers as “accredited
investors”, exempt from the prospectus and registration requirements of the
United States. The Offering shall comply with all applicable securities laws to
the satisfaction of the Company, and the Purchasers shall execute and deliver
such subscription documents as may be necessary or customary in Regulation D
private placements.

 
 
Security Research Associates, Inc.
80 East Sir Francis Drake Blvd., Suite 3F, Larkspur, CA  94939 / Phone:
415-925-0346 / Fax: 415-925-0264
      SRA-Accelerize Engagement Letter-Redline.doc CONFIDENTIAL Page 7 of 8

 
 
 

--------------------------------------------------------------------------------

 
Security Research Associates, Inc.
 
 

  The Securities will be issued by the Company at Closing pursuant to a
Securities Purchase Agreement (the “Purchase Agreement”) between the Company and
each of the Purchasers.  The Purchase Agreement will contain certain covenants,
representations, warranties and indemnities of the Company for the benefit of
the Purchasers of a nature and scope customary in private placements of this
type, and certain covenants, representations, warranties and indemnities of the
Purchasers for the benefit of the Company of a nature and scope customary in
private placements of this type.     Finder Fees: The Company engaged Securities
Research Associates, Inc ("SRA") as non-exclusive placement agent, and will pay
SRA fees consisting of (i) eight percent (8%) of the gross proceeds received
from investors introduced initially by SRA (the “SRA Investors”), and (ii) issue
five (5) year warrants to acquire a number of shares of the Company’s Common
Stock equal to eight percent (8%) of the aggregate gross proceeds received from
SRA Investors divided by the effective price per share of the Company's Common
Stock (on an as-if converted basis in the event of a convertible security) at
closing (the “SRA Warrants”). The Company will pay to SRA a non-refundable
upfront retainer of $5,000, which will be applied against any future finder
fees.     Risk Factors: The Securities offered hereby are highly speculative and
involve a high degree of risk and, therefore, should not be purchased by anyone
who cannot afford the loss of their entire investment.  Prospective Purchasers
should carefully review and consider the risk factors set forth in the Company’s
quarterly and annual reports on Form 10-Q and Form 10-K, as filed with the
Securities and Exchange Commission, as well as other information contained
therein, before subscribing for any of the Securities.  In addition, early
Purchasers cannot be assured that all or even most of the Units will be sold.  
 
Financial and
Other Public
Information:
Financial and other public information as filed with the Securities and Exchange
Commission will be provided by us upon demand and can also be found under the
Company’s name at: www.sec.gov.

 
75001\0\3

 
Security Research Associates, Inc.
80 East Sir Francis Drake Blvd., Suite 3F, Larkspur, CA  94939 / Phone:
415-925-0346 / Fax: 415-925-0264
      SRA-Accelerize Engagement Letter-Redline.doc CONFIDENTIAL Page 8 of 8

 
 
 

--------------------------------------------------------------------------------

 
 
